DETAILED ACTION
	The Response filed 22 October 2021 has been filed.  Claims 13-24 are pending and new.  Claims 1-12 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3 September 2021 have been fully considered but they are not persuasive for the following reasons in view of the newly applied base reference CN 202580275 U (hereinafter ‘275).
The applicant argues on pgs. 8-10 of the Response with respect to independent claims 13 and 23 that the prior art lacks a low-temperature valve having a longneck structure and the bonnet having a division position between the upper bonnet and the lower bonnet being set at a predetermined distance from the flow path of the valve box.  However, ‘275 discloses in Figs. 1-7 a low-temperature valve (abstract) comprising a valve box 1 and a bonnet 2, 3 divided into an upper bonnet 3 and a lower bonnet 2.  ‘275 discloses in the last two paragraphs of the English translation on pg. 3 of the European Search Report filed as the NPL on 10/22/2021 that the back seal structure is positioned “away from medium, alleviated the influence of ultralow temperature medium to sealing in the valve.”  Therefore, the neck structure extending from the valve box 1 to the division of the bonnet 2, 3 into an upper bonnet 3 and a lower bonnet 2 (where a back seat 7 is provided) is interpreted as a longneck structure with the division of the bonnet set a predetermined distance from the flow path of the valve box 1.  
Drawings
The drawings were received on 3 September 2021.  These drawings are accepted.
Specification
The specification filed 3 September 2021 is accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 18, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 202580275 U (hereinafter ‘275).
Regarding claim 13, ‘275 discloses in Figs. 1-7 a low-temperature valve (abstract) comprising: 
a bonnet 2, 3 having a longneck structure (because the last two paragraphs of the English translation on pg. 3 of the European Search Report filed as the NPL on 10/22/2021 state that the back seal 7 in the bonnet 2, 3 is positioned “away from 
a valve box 1 connected to the bonnet 2, 3, 
a flow path being provided inside the valve box 1; 
a stem 4 axially inserted into the bonnet 2, 3 so as to be freely ascendable and descendable, the stem 4 having a valve body 11 provided at a lower end of the stem 4; and 
a packing 5 attached inside the bonnet 2, 3 for sealing around the stem 4, 
wherein the flow path is configured so as to be freely opened and closed by the valve body 11, 
wherein the bonnet 2, 3 is a divided bonnet 2, 3 comprising an upper bonnet 3 and a lower bonnet 2 integrally fixed to each other, a division position between the upper bonnet 3 and the lower bonnet 2 being set at a predetermined distance from the flow path of the valve box 1, the predetermined distance being longer than a distance a fluid flowing in the valve box 1 can flow in a liquid state before changing to a gaseous state (as previously discussed with regard to the longneck structure), and 
wherein the low-temperature valve includes a backseat mechanism (comprising selectively seated materials 6, 7, as shown in Fig. 3) having a fixed-side seal surface 7 formed at a lower end side of the upper bonnet 3 and a movable-side seal surface 8 formed on an outer peripheral surface of the stem 4, the backseat mechanism forming abutting sealing by the movable-side seal surface 8 and the fixed-side seal surface 7 abutting on and sealing each other when the valve body 11 is in an open position.
Regarding claim 18, ‘275 discloses in Figs. 1-7 that the movable-side seal surface 8 is integrally formed on the stem 4, and the fixed-side seal surface 7 is formed at a lower end of a seal member 7 attached to a lower end of the upper bonnet 3.  
Regarding claim 21, ‘275 discloses in Figs. 1-7 that the seal member 7 is attached in a narrowly-attached state or a loosely-fitting state between the upper bonnet 3 and the lower bonnet 2 (most like a narrowly-attached state, which is understood to mean that the seal member is maintained in a fixed position against a structure when the stem descends since paragraph 58 of the applicant’s specification states that a narrowly-attached state is an alternative to a loosely-fitting state, which is defined as a configuration in which the seal member is allowed to move freely out of contact with structures when the stem descends).  The seal member 7 is in a narrowly-attached state because the seal member 7 is maintained against the upper bonnet 3 as cladding regardless of the position of the stem 4.
Regarding claim 23, ‘275 discloses in Figs. 1-7 a low-temperature valve (abstract) comprising: 
a bonnet 2, 3 having a longneck structure (because the last two paragraphs of the English translation on pg. 3 of the European Search Report filed as the NPL on 10/22/2021 state that the back seal 7 in the bonnet 2, 3 is positioned “away from medium, alleviated the influence of ultralow temperature medium to sealing in the valve”);  
a valve box 1 connected to the bonnet 2, 3, 
a flow path being provided inside the valve box 1; 4

a packing 5 attached inside the bonnet 2, 3 for sealing around the stem 4, 
wherein the flow path is configured so as to be freely opened and closed by the valve body 11, 
wherein the bonnet 2, 3 is a divided bonnet 2, 3 comprising an upper bonnet 3 and a lower bonnet 2 integrally fixed to each other, a division position between the upper bonnet 3 and the lower bonnet 2 being set at a predetermined distance from the flow path of the valve box 1, the predetermined distance being longer than a distance a fluid flowing in the valve box 1 can flow in a liquid state before changing to a gaseous state (as previously discussed with regard to the longneck structure), and 
wherein the low-temperature valve includes a backseat mechanism (comprising selectively seated materials 6, 7, as shown in Fig. 3) having a fixed-side seal surface 7 formed on the upper bonnet 3 and a movable-side seal surface 8 formed on an outer peripheral surface of the stem 4, the backseat mechanism forming abutting sealing by the movable-side seal surface 8 and the fixed-side seal surface 7 abutting on and sealing each other when the valve body 11 is in an open position.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘275 in view of Siver (US 3,257,095).
Regarding claim 14, ‘275 discloses in Figs. 1-7 that the upper bonnet 3 and the lower bonnet 2 are welded together (shown in Fig. 3) in a state in which an insertion part formed on a lower part of the upper bonnet 3 fits in a diameter-enlarged recessed groove formed on an inner periphery of an upper part of the lower bonnet 2.
‘275 lacks teaching a space is provided between a lower end face of the insertion part and a bottom surface of the diameter-enlarged recessed groove.
Siver teaches in Fig. 9 a space provided between a lower end face of the insertion part (of upper bonnet 438) and a bottom surface of the diameter-enlarged recessed groove (of lower bonnet 12).  The space is provided for a seal 452 to be located therein.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bonnet so that a space is provided between a lower end face of the insertion part and a bottom surface of the diameter-enlarged recessed groove, so that a seal can be provided in the space, as Siver teaches (col. 6, lines 34-53), which ensures sealing between the upper and lower bonnets.
Regarding claim 16, ‘275 discloses in Figs. 1-7 that the movable-side seal surface 8 is integrally formed on the stem 4, and the fixed-side seal surface 7 is formed at a lower end of a seal member 7 attached to a lower end of the upper bonnet 3.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘275 in view of Siver as applied to claim 14 above, and further in view of Furley et al. (US 4,540,013).
Regarding claim 15, ‘275 discloses in Figs. 1-7 that the movable-side seal surface 8 is integrally formed on the stem 4, and the fixed-side seal surface 7 is formed on a lower end of the upper bonnet 3.  
‘275 lacks teaching that the fixed-side seal surface is integrally formed with the upper bonnet.
Furley teaches in Figs. 1-3 a fixed-side seal surface 84 that is integrally formed on the bonnet 40, wherein the integral formation is alternative to a separate seal member 153 on the bonnet 40 (col. 10, lines 7-17). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fixed-side seal surface disclosed by ‘275 to be integrally formed with the upper bonnet as a functionally equivalent alternative to the use of a separate seal member, as Furley teaches (col. 10, lines 7-17).  Furthermore, Furley teaches that the integral seal surfaces provide a fire resistant seal.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ‘275 in view of Furley et al. (US 4,540,013).
Regarding claim 17, ‘275 discloses in Figs. 1-7 that the movable-side seal surface 8 is integrally formed on the stem 4, and the fixed-side seal surface 7 is formed on a lower end of the upper bonnet 3.  
‘275 lacks teaching that the fixed-side seal surface is integrally formed with the upper bonnet.
Furley teaches in Figs. 1-3 a fixed-side seal surface 84 that is integrally formed on the bonnet 40, wherein the integral formation is alternative to a separate seal member 153 on the bonnet 40 (col. 10, lines 7-17). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fixed-side seal surface disclosed by ‘275 to be integrally formed with the upper bonnet as a functionally equivalent alternative to the use of a separate seal member, as Furley teaches (col. 10, .
Claims 18-21 (alternatively: 18 and 21) are rejected under 35 U.S.C. 103 as being unpatentable over ‘275 in view of Mosman et al. (US 5,743,288).
Regarding claim 18, alternatively to the seal member 7 disclosed by ‘275 as cladding on the upper bonnet 3, Mosman teaches in Figs. 1-3 a similar seal member 48 attached to a lower end of an upper bonnet 62 (by nut 84 and packing 60 forcing the seal member 48 and upper bonnet 62 together).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seal member to be formed as a member separable from the upper bonnet, as Mosman teaches, so that the seal member is easier to replace if worn/damaged, as opposed to the cladding stuck to the upper bonnet as ‘275 teaches.
Regarding claims 19, Mosman teaches in Figs. 1-3 that the seal member 48 is provided by a metal material or a resin material, or a combination of both (specifically a metal material since the seal member 48 is a member of a metal-to-metal seal, as disclosed in col. 5, lines 50-52).
Regarding claims 20-21, Mosman teaches in Figs. 1-3 that the seal member 48 is attached in a narrowly-attached state or a loosely-fitting state between the upper bonnet 62 and the lower bonnet 22 (most like a narrowly-attached state, which is understood to mean that the seal member is maintained in a fixed position against a structure when the stem descends since paragraph 58 of the applicant’s specification states that a narrowly-attached state is an alternative to a loosely-fitting state, which is .
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘275 in view of Herd (US 3,758,072).
Regarding claims 22 and 24, ‘275 discloses in Figs. 1-7 that an angle of the movable-side seal surface 8 and the fixed-side seal surface 7 with respect to an axial direction (along which the stem 4 reciprocates) is an acute angle, but ‘275 is silent with regard to the specific angle, including whether the angle is 30o to 45o.
Herd teaches in Fig. 5 that the seal surfaces 161, 160 of a valve head and valve seat is between 30o to 45o (specifically 200 to 40o, as disclosed in col. 3, lines 59-61).  Furthermore, Herd teaches in Fig. 5, that the seal surface 161 on the valve head is 30o+1/2o and the seal surface 160 on the valve seat is 30o or 30o-1/2o.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the angles of the movable-side seal surface and fixed-side seal surface relative to the axial direction in ‘275 to be 30o to 45o, as Herd teaches, because Herd is silent with regard to such detail, so it would be an obvious design expedience.  Furthermore, Herd teaches that the angle of the movable-side seal surface is greater than the angle of the fixed-side seal surface, which would ensure sealing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J. W./
Examiner, Art Unit 3753



	
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753